Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                            See MPEP § 606.01.
WATER-PROOF CONNECTION BETWEEN A USB 3.0 TYPE C CONNECTOR
AND TRANSMISSION CABLE

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over      Wu et al. (US 9,751,144) in view of Colahan (US 8,878,079).

With respect to Claim 9;  Wu et al. shows a transmission cable assembly 100 of a water-proof connection device, comprising: a connector 100 and having an external end      portion 1 and an internal end portion [Fig. 6, PCB 2 at 24]  that is opposite to the external end portion; a transmission cable 3 including a plurality of wires [Fig. 6] connected to the internal end portion [Fig. 4]; a molding holder 4 including a partition portion 41, 42 and a pillar portion 43, 44 that extends from the partition portion, connection parts of the internal end portion [Col. 5, lines 48-49] and the wires are embedded in the pillar portion [Fig. 5]; an insulating sleeve 6 surrounding a part of the pillar portion and a part of the transmission cable [Fig. 2] that are arranged adjacent to each other [Fig. 5]; and adhesive layers        [Col. 5, lines 6-8;  Col. 6 lines 49-50].
	The preamble of a water-proof connection device, has not been given patentable weight because the claim is drawn to a structure which connects a connector to a transmission cable which does not distinguish attributes that depend upon the introductory clause for completeness.
	Wu et al. does not explicitly teach the use of an adhesive layer formed on an inner surface of the insulating sleeve that extends outside two opposite ends of the insulating sleeve.  Wu et al. teaches the use of an adhesive at various points in the assembly of the analogous transmission cable assembly; 
fixing the cable with the analogous molding holder [Col. 5, lines 6-8]; and 
fixing the housing to encase the assembly {Col. 6 lines 49-50].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the use of an adhesive to attach the insulating sleeve is a viable alternative to molding the insulating sleeve onto the assembly thereby saving considerable production costs while maintaining the intended integrity of the assembly.
	Wu et al. does not state the type of connector being secured to the transmission cable.
	Colahan teaches an analogous transmission cable assembly has applications within USB communications [Col. 3, lines 1-8].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the transmission cable assembly of Wu et al. would have utility with USB 3.0 type C connectors.




With respect to Claim 10;  Wu et al. shows a shielding layer (5) 52 surrounding the pillar portion 43, 44 and arranged outside of the connection parts of the internal end portion and the wires [Fig. 3]; and a grounding braid 313 arranged in the transmission cable 3 and the insulating sleeve 6 surrounds a part of the shielding layer 5 and a junction between the shielding layer and the grounding braid [Fig. 2].
	However Wu et al. does not show a grounding braid arranged in the transmission cable and surrounding the wires and connected to the shielding layer.
	Colahan teaches the attachment of the braid shield within a transmission cable to the shielding layer within a connector [Col. 1, lines 65+, Col 2, lines 1-8].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable used by Wu et al. and utilize a cable having a braid shield which can then be affixed to the connector shield as taught by Colahan thereby creating uninterrupted shielding at the transition from the connector to the cable thereby creating a more robust electro-mechanical assembly. 

Allowable Subject Matter
Claims 1-8 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a water-proof connection device comprising a metal housing having a fixing slot that extends from an accommodating slot; a molding holder that includes a pillar portion extending perpendicular to a partition portion, an insulative sleeve surrounding part of the pillar portion and part of a transmission cable such that the partition portion isolates the fixing slot from the accommodating slot, thus forming a colloid space to be filled with a water-proof colloid in conjunction with ALL the remaining limitations within claim 1. 

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833